Citation Nr: 1505679	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals from the medication Lamictal (lamotrigine) being prescribed by VA medical staff from the VA Medical Center (VAMC) in Fayetteville, Arkansas, on October 2, 2008, to include skin rash, Stevens-Johnson syndrome (SJS), and aggravation of cataracts by SJS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1964.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2012.  The RO issued a Statement of the Case (SOC) in October 2012.  In December 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the October 2012 SOC, additional pertinent medical evidence was added to the record.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The current version of 38 U.S.C.A. § 1151 (applicable to claims, as here, received by VA on or after October 1, 1997) provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2014).

The Veteran contends that he was negligently prescribed the medication Lamictal (lamotrigine) by VA medical staff on October 2, 2008, and suffered residuals from the medication, to include skin rash, SJS, and aggravation of cataracts by SJS.  Here, there is documentation of the Lamictal (lamotrigine) medication being prescribed to the Veteran by VA medical staff for the treatment of his anxiety on October 2, 2008, at the VAMC in Fayetteville, Arkansas.  (See SSA CD).  There is also documentation of subsequent renal failure, SJS, and cataracts surgery in the VA and private treatment records dated since October 2, 2008.  However, the Board cannot determine whether the claimed disabilities are due to the prescribed medication, and if so, whether there was medical carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medication, or whether the consequences of the treatment were not reasonably foreseeable.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There has been no medical assessment of a possible relationship between the October 2, 2008, VA prescription and the Veteran's current symptomatology.  A medical evaluation and opinion are necessary to decide the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Fayetteville, Arkansas VAMC dated January 1, 2008 to October 31, 2008.  

2.  Afford the Veteran a VA examination with respect to his claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from the medication Lamictal (lamotrigine) being prescribed by VA medical staff from the VAMC in Fayetteville, Arkansas, on October 2, 2008, to include skin rash, Stevens-Johnson syndrome, and aggravation of cataracts by Stevens-Johnson syndrome.  (Ensure relevant records contained on the SSA CD, including VA treatment records dated in 2008, are made available to the examiner.)  The physician (M.D.) should review the claims files in connection with the requested opinion.  The physician (M.D.) should provide the following opinion(s):

a.  Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran developed an additional disability (skin rash, Stevens-Johnson syndrome, eye disorder, etc.) in connection with the VA prescription of Lamictal (lamotrigine) that he received on October 2, 2008, through the VAMC in Fayetteville, Arkansas, for his anxiety; and,

b.  If and only if the additional disability was a result of VA prescribed medication, provide opinions as to:  (1) whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that this additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment; and (2) whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that this additional disability was not reasonably foreseeable.  In so opining, the examiner should address the contention that the Veteran should not have been prescribed Lamictal (lamotrigine) for the condition for which he was treated. 

A complete rationale should be expressed for all opinions provided.  If the physician finds that it would be helpful or necessary to obtain a consult and/or examination from another physician in order to address items enumerated above, that should be accomplished.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




